Case 9:17-cv-80495-KAM Document 225 Entered on FLSD Docket 01/15/2019 Page 1 of 2




                       IN TH E UN ITED STA TES DISTRIC T C O UR T
                      FO R T H E SO U TH ER N D ISTR IC T O F FL O R ID A

                     CA SE N O.9:17-CV -80495-M A RRA /M A TTH EW M A N

  CON SU M ER FIN AN CIA L
  PRO TECTION BU REA U ,
                     Plaintiff,
                                                              FILED BY                   D.C.

                                                                     JAy 15 2219
  O CW EN FINA N CIA L CORPOR ATION ,                                 ANGELA E.NOBLE
                                                                     CLERK U S DIS; CI
  O CW EN M OR TGA GE SERV ICIN G ,lN C .,and                        s.D.oF/uh.-w.RB.
  O CW EN LOAN SERV ICIN G,LLC,

                       D efendants.

         ORDER ADDING M OTION TO H EARING AND REO UIRING FURTH ER
                      CO NFER R A L A N D FIL IN G O F JO INT N O TICE

        TH IS CA U SE isbeforethe Courtupon Plaintiff,Consum erFinancialProtection Bureau's

  M otion forLeave to Take AdditionalDepositions.(DE 2231.This matterwas referred to the
  undersigned upon an Order referring a1l discovery m atters to the undersigned for appropriate

  disposition.See D E 29.

        Uponcarefulreview oftheM otion (DE 2231,itishereby ORDERED asfollows:
        The Courthas already seta hearing for Thursday,January 24,2019,at2:00 p.m .See DE

        219.Therefore,in the interest of the efticientuse of the Court's tim e and resources,the

        Courtw illalso hear argum ent on the M otion for Leave to Take A dditional Depositions

         gDE 2231atthehearingscheduledforJanuary 24,2019at2:00p.m.
     2. ln lightofthe upcom ing hearing,the Courtwillexpedite this m atter.D efendants,O cw en

        FinancialCorporation,O cw en M ortgage Servicing,Inc.,and O cw en Loan Servicing,LLC



                                               1
Case 9:17-cv-80495-KAM Document 225 Entered on FLSD Docket 01/15/2019 Page 2 of 2



         arerequired to t5le theirResponse on orbefore Friday,January 18,2019.IfPlaintiffw ishes

         to file a Reply,itm ustdo so on orbefore M onday,January 21,2019.

         The Courthasrequired thatcounselforboth Plaintiffand D efendantsfile a JointN otice on

         or before January       2019, advising the Court of D efendants' progress regarding

         production ofthe docum entssoughtby Plaintiffpertaining to the 1.58 m illion loansand the

         costs ofthatproduction,D efendants'em ailproduction efforts,and whetherthere are any

         rem aining discovery disputes.The parties are also O R D ERE D to further confer,eitherin

         person orby telephone,in good faith and for as long as necessary to address the instant

         discovery dispute.The parties shallinclude in the Joint Notice whether the discovery

         dispute has been resolved,and ifnot,whatspecific issuesrem ain fordeterm ination by the

         Courtand a briefrecitation ofthe position ofeach party on the specific dispute.

         DONE and ORDERED inChambersthis16'cvyofJanuary,2019,atW estPalm Beach,
  Palm Beach County in the Southern D istrictofFlorida.




                                             W ILLIA M M A TT EW M AN
                                             UN ITED STATES M A G ISTRA TE JU DG E
